USCA11 Case: 21-13188     Date Filed: 06/01/2022    Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13188
                   Non-Argument Calendar
                   ____________________

JULIE M. RICE,
                                              Plaintiff-Appellant,
versus
GUARDIAN ASSET MANAGEMENT INC,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 3:21-cv-00693-AKK
                   ____________________
USCA11 Case: 21-13188        Date Filed: 06/01/2022      Page: 2 of 11




2                       Opinion of the Court                 21-13188


Before WILSON, LUCK, and MARCUS, Circuit Judges.
PER CURIAM:
        Julie M. Rice appeals the order dismissing her discrimination
and retaliation case under the Americans with Disabilities Act
(“ADA”) against her former employer, Guardian Asset Manage-
ment Inc. (“Guardian”), and denying her motion to amend her
complaint. Rice’s complaint alleged that Guardian had discrimi-
nated against her by firing her early in the COVID-19 pandemic,
when COVID-19 tests were not readily available and she was una-
ble to take a test, and that it had retaliated against her for filing a
complaint with the Equal Employment Opportunity Commission
(“EEOC”) when it falsely informed the Alabama Department of La-
bor (“DOL”) that she had voluntarily left, thereby causing the Ala-
bama DOL to deny her unemployment benefits. While Rice con-
ceded in the complaint that she was not disabled, she said that
Guardian “regarded [her] as” disabled and should have provided
her with an accommodation. The district court dismissed Rice’s
complaint for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6), and, after considering her proposed amended
complaint, it denied as moot her motion to file the amended com-
plaint.
       On appeal, Rice argues that: (1) the district court erred in
dismissing her discrimination claims because Guardian perceived
her as being disabled and terminated her because of that disability;
(2) the district court improperly denied her motion to amend her
USCA11 Case: 21-13188        Date Filed: 06/01/2022     Page: 3 of 11




21-13188               Opinion of the Court                         3

complaint; and (3) the district court erred in dismissing her retalia-
tion claim because Guardian had notice of her EEOC claim before
it reported that she voluntarily left to the Alabama DOL. After
careful review, we affirm.
                                  I.
        We review de novo a dismissal for failure to state a claim
upon which relief may be granted, accepting the allegations in the
complaint as true and construing them in the light most favorable
to the plaintiff. Fed. R. Civ. P. 12(b)(6); Castro v. Sec’y of Home-
land Sec., 472 F.3d 1334, 1336 (11th Cir. 2006). We review the de-
nial of a motion to amend for abuse of discretion, but we review
the futility of a motion to amend de novo. Brooks v. Powell, 800
F.3d 1295, 1300 (11th Cir. 2015). A denial of leave to amend is jus-
tified by futility when the complaint as amended is still subject to
dismissal. Id.
                                 II.
       First, we are unpersuaded by Rice’s argument that the dis-
trict court improperly dismissed her discrimination claims. The
ADA provides that no employer shall discriminate against a quali-
fied individual on the basis of disability in discharging its employ-
ees. 42 U.S.C. § 12112(a). Discrimination under the ADA includes
the failure to make a reasonable accommodation to the known
physical or mental limitations of the individual.               Id. §
12112(b)(5)(A). An employer’s failure to reasonably accommodate
a disabled individual is itself discrimination. Holly v. Clairson
USCA11 Case: 21-13188         Date Filed: 06/01/2022     Page: 4 of 11




4                       Opinion of the Court                  21-13188

Indus., LLC, 492 F.3d 1247, 1262 (11th Cir. 2007) (summary judg-
ment case).
        To support a claim of discrimination under the ADA, a plain-
tiff must show, among other things, that she is a disabled person.
Id. at 1255–56. A plaintiff may do so, in part, where the defendant
regarded her as being disabled because she had: (1) an impairment
that did not substantially limit a major life activity, but was treated
by an employer as though it did; (2) an impairment that limited a
major life activity only because of others’ attitudes towards the im-
pairment; or (3) no impairment whatsoever, but which the em-
ployer treated as having a disability as recognized by the ADA.
Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1327 n.2 (11th
Cir.1998) (citing 29 C.F.R. § 1630.2(l)), abrogated on other grounds
by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006).
Importantly, however, the ADA does not require an employer to
provide reasonable accommodations where an employee is only
regarded as disabled. See 42 U.S.C. § 12201(h) (An employer “need
not provide a reasonable accommodation or a reasonable modifi-
cation to policies, practices, or procedures to an individual who” is
solely “regarded as” being disabled) (cross-referencing 42 U.S.C. §
12102(1)(C)).
        A district court is permitted to dismiss a complaint if it fails
to state a claim upon which relief may be granted. See Fed. R. Civ.
P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a plaintiff
must plead “enough facts to state a claim to relief that is plausible
on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007).
USCA11 Case: 21-13188             Date Filed: 06/01/2022          Page: 5 of 11




21-13188                    Opinion of the Court                                 5

“A claim has facial plausibility when the plaintiff pleads factual con-
tent that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). “[D]etailed factual allegations” are not
required, but the complaint must contain “more than an una-
dorned, the-defendant-unlawfully-harmed-me accusation.” Id.
(quotations omitted). A complaint must plead more than a “for-
mulaic recitation of the elements of a cause of action” or “naked
assertions” that are “devoid of further factual enhancement.” Id.
(quotations omitted). And while an employment discrimination
complaint need not include specific facts to establish a prima facie
case, it must include a short plain statement of the claim showing
that the pleader is entitled to relief. Swierkiewicz v. Sorema N.A.,
534 U.S. 506, 511 (2002); Surtain v. Hamlin Terrace Found., 789
F.3d 1239, 1246 (11th Cir. 2015).
       Here, Rice’s complaint fails to state a refusal-to-accommo-
date discrimination claim under the ADA. As the record reflects,
Rice’s sole allegation of discrimination was Guardian’s refusal to
accommodate her by allowing her to work from home. 1

1 It’s worth noting that the statute defines the term “discriminate against a
qualified individual on the basis of disability” to include not only the denial of
reasonable accommodations, but also to include, inter alia, “utilizing stand-
ards, criteria, or methods of administration . . . that have the effect of discrim-
ination on the basis of disability,” and “excluding or otherwise denying equal
jobs or benefits to a qualified individual because of the known disability of an
individual with whom the qualified individual is known to have a relationship
or association.” 42 U.S.C. § 12112(b)(3), (4).
USCA11 Case: 21-13188         Date Filed: 06/01/2022      Page: 6 of 11




6                       Opinion of the Court                   21-13188

However, Rice concedes that she was not disabled and that Guard-
ian “regarded [her] as” disabled. See Standard, 161 F.3d at 1327 n.2.
She also recognizes that the ADA does not require employers, like
Guardian, to accommodate individuals who are regarded as disa-
bled. 42 U.S.C. § 12201(h). Rice simply disagrees with the law and
believes it should be changed. Thus, under the ADA as it stands,
Rice’s complaint fails to state a claim for relief and the district court
did not err by dismissing her discrimination claims.
          Nor did the district court err when it found her motion to
amend to be moot. In the district court’s order dismissing Rice’s
case, the court expressly considered and incorporated the allega-
tions in her proposed amended complaint, even citing to the addi-
tional points she raised in that document. In so doing, the district
court essentially gave her what she was seeking. And in any event,
if we were to take the allegations in the amended complaint as true,
it still fails to state a claim for relief, so admitting the amended com-
plaint would have been futile. Powell, 800 F.3d at 1300.
                                  III.
        We also are unconvinced by Rice’s argument that the dis-
trict court improperly dismissed her retaliation claim. The ADA
provides that “[n]o person shall discriminate against any individual
because such individual has opposed any act or practice made un-
lawful by this chapter or because such individual made a charge,
testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a).
We’ve held that, because this provision creates a prohibition on
USCA11 Case: 21-13188        Date Filed: 06/01/2022     Page: 7 of 11




21-13188               Opinion of the Court                         7

retaliation under the ADA that is similar to the prohibition on re-
taliation found in Title VII, courts should evaluate ADA retaliation
claims under the same framework used for Title VII retaliation
claims. Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d
1278, 1287 (11th Cir. 1997). To support a claim for retaliation un-
der the ADA, a plaintiff must show that (1) she engaged in a statu-
torily protected conduct, (2) she suffered an adverse action, and (3)
there was a causal link between the adverse action and her pro-
tected conduct. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1260–
61 (11th Cir. 2001) (summary judgment case); see also Burlington,
548 U.S. at 68.
        As for the “adverse action” element, “[a]n employment ac-
tion is considered ‘adverse’ only if it results in some tangible, neg-
ative effect on the plaintiff’s employment.” Lucas, 257 F.3d at 1261.
In the context of Title VII, the Supreme Court has held that “a
plaintiff must show that a reasonable employee would have found
the challenged action materially adverse, which in this context
means it well might have dissuaded a reasonable worker from mak-
ing or supporting a charge of discrimination.” Burlington, 548 U.S.
at 68 (quotations omitted). Unlike the substantive discrimination
provision under Title VII, adverse actions for retaliation claims are
not limited to conduct that affects the terms, conditions, or privi-
leges of employment. Id. at 61.
       For prima facie purposes, we’ve indicated that a plaintiff
need only demonstrate “that the protected activity and the adverse
action were not wholly unrelated.” Shotz v. City of Plantation,
USCA11 Case: 21-13188        Date Filed: 06/01/2022     Page: 8 of 11




8                      Opinion of the Court                 21-13188

Fla., 344 F.3d 1161, 1180 n.30 (11th Cir. 2003) (quotations omitted).
Nevertheless, the alleged adverse action must “follow[ ] the pro-
tected conduct.” Griffin v. GTE Fla., Inc., 182 F.3d 1279, 1284 (11th
Cir. 1999). Otherwise, it is impossible to prove “that ‘the employer
was actually aware of the protected expression at the time it took
[the] adverse . . . action.’ ” Id. (citation omitted).
       When an appellant fails to challenge properly on appeal one
of the grounds on which the district court based its judgment, she
is deemed to have abandoned any challenge of that ground, and it
follows that the judgment is due to be affirmed. Sapuppo v. All-
state Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). Addi-
tionally, arguments not raised in an appellant’s initial brief are
abandoned. Id. at 680–81. An appellant abandons a claim where
she makes it only by passing reference or in a perfunctory manner
without authority or argument in support. Id. at 681. We will gen-
erally not consider issues raised for the first time on appeal. Finne-
gan v. Comm’r of Internal Revenue, 926 F.3d 1261, 1271 (11th Cir.
2019). We can affirm the district court’s judgment on any basis
supported by the record, regardless of whether the district court
decided the case on that basis. Club Madonna, Inc. v. City of Miami
Beach, 924 F.3d 1370, 1378 (11th Cir. 2019).
       Under the Federal Rules of Civil Procedure, attachments to
the complaint are considered part of the pleading for all purposes.
Fed. R. Civ. P. 10(c); Griffin Indus. v. Irvin, 496 F.3d 1189,
1205 (11th Cir. 2007). The court’s duty to accept the facts in the
complaint as true does not require it to ignore specific factual
USCA11 Case: 21-13188        Date Filed: 06/01/2022      Page: 9 of 11




21-13188                Opinion of the Court                         9

details of the pleading in favor of general or conclusory allegations.
Id. at 1205–06. When exhibits contradict the general and conclu-
sory allegations, the exhibits govern. Id. at 1206.
       Here, the district court concluded that Rice’s retaliation
claim was insufficient for several independent reasons. First, ac-
cording to Rice’s first EEOC charge -- which was attached to Rice’s
complaint -- it was not signed and filed until August 2020, after
Guardian allegedly retaliated against her in July 2020 when it op-
posed her application for unemployment benefits with the Ala-
bama DOL. Thus, the district court determined that Guardian
could not have acted in retaliation for an EEOC charge that she had
not yet filed. Second, the court held that Guardian’s opposition to
Rice’s application for unemployment benefits could not be consid-
ered an adverse action because an employer has the right to re-
spond to an employee’s unemployment benefits claim on the basis
that an employee voluntarily stopped working. And the court held
that Rice had not suffered any adverse action for another reason:
the Alabama DOL’s decision on Rice’s application was still on ap-
peal and was not yet final.
       On appeal, however, Rice does not address these last two
holdings by the district court, each of which provide independent
reasons for why Guardian had not engaged in an adverse action.
As a result, Rice has abandoned those issues on appeal, and because
the district court relied on them to dismiss her retaliation claim, the
dismissal of her retaliation claim is due to be affirmed. Sapuppo,
739 F.3d at 680.
USCA11 Case: 21-13188          Date Filed: 06/01/2022        Page: 10 of 11




10                        Opinion of the Court                    21-13188

        But even if we were to address her remaining arguments,
her claim still fails. Rice claims that the district court erred in hold-
ing that Guardian did not know about her EEOC charge until Au-
gust 2020, because she initiated the EEOC process in May 2020.
However, Rice’s EEOC charge was the sole protected activity iden-
tified in her complaint and her proposed amended complaint. In
addition, the charge documents attached to both filings showed
that: (i) she did not sign the first EEOC charge until August 21,
2020, after any post-firing, pre-August retaliatory acts took place;
and (ii) the only post-firing acts by Guardian that she complained
about to the EEOC occurred on August 1, 2020, according to her
second EEOC charge. When documents are attached to the com-
plaint, they are considered part of the complaint and the attached
exhibits govern when they conflict with the complaint. Griffin,
496 F.3d at 1205–06. Based on these pleadings, Rice signed and filed
her first EEOC charge in August, so Guardian could not have been
aware of it when it allegedly retaliated against her.
       Rice adds -- for the first time on appeal -- that because the
EEOC was working remotely, it took longer than normal to file the
charge and that notice of her phone interview with the EEOC must
have been sent to Guardian sometime before August 2020. But be-
cause she did not make these arguments in the district court, we
decline to consider them here. Finnegan, 926 F.3d at 1271. 2


2 Finally, Rice’s suggestion that the district court improperly held her to a
summary judgment standard when ruling on the motion to dismiss was only
USCA11 Case: 21-13188         Date Filed: 06/01/2022       Page: 11 of 11




21-13188                 Opinion of the Court                           11

       Accordingly, because Rice did not sufficiently allege either a
discrimination claim or a retaliation claim, the district court did not
err in dismissing her complaint. Nor, moreover, did the district
court err in denying her motion to amend the complaint.
       AFFIRMED.




made in a perfunctory manner in her brief on appeal, without authority or
argument in support. As a result, she has abandoned that argument. Sapuppo,
739 F.3d at 681.